               Case: 19-14844       Doc: 12    Filed: 01/07/20   Page: 1 of 1



Dated: January 7, 2020

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:                                          )
                                                )         Case No. 19-14844-JDL
Jennifer Nicole Stolfa,                         )         Chapter 13
                                                )
                             Debtor.            )


                                  ORDER OF DISMISSAL

         On January 7, 2020, the Court conducted a hearing on its Order Denying Payment

of Filing Fees in Installments, Directing Payment of Filing Fees on or Before December 16,

2019, and Setting Hearing to Consider Dismissal of Case if Filing Fee is Not Paid [Doc. 7].

John R. Hardeman, Chapter 13 Trustee appeared in person and with his counsel, Linda

R. Ruschenberg. Debtor did not appear.

         For the reasons stated on the record in open court, this case is dismissed for

Debtor’s failure to pay the filing fee.

                                              ###
